Citation Nr: 0802778	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-41 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to death benefits 
administered by the Department of Veterans Affairs?


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The service person, whose death occurred in May 1997, is 
reported to have served in the Armed Forces of the 
Philippines from May to December 1945.  The appellant is his 
widow.  The National Personnel Records Center indicates that 
her late husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, denying 
the appellant's legal entitlement to VA death benefits, based 
on the absence of requisite service by the service person.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

In her substantive appeal of December 2005, the appellant 
requested that she be afforded a hearing before the Board in 
Washington, DC.  Such a proceeding was thereafter scheduled 
to occur in November 2007.   Prior to the conduct of that 
hearing, the appellant requested a postponement of her 
scheduled appearance, as she had been unable to obtain a visa 
in order to travel to the United States.  As proof, the 
veteran submitted a document from the U. S. Department of 
State Consular Section in Manila, indicating that the 
appellant's application had been suspended so that she could 
obtain proof that her appeal could not be heard in the 
Philippines.  No further action was then taken by the Board 
or VA regarding the appellant's request and the case was 
forwarded to the undersigned Veterans Law Judge (VLJ) for 
consideration.  

In view of the foregoing, and inasmuch as a Board hearing may 
in fact be conducted by videoconferencing technology or a by 
traveling VLJ, sitting at the RO in Manila (i.e., Travel 
Board hearing), the appellant's hearing request is found to 
be in fact a request for Board hearing to be held at the RO.  
The RO must schedule the appellant for such a hearing in 
conjunction with her pending appeal.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).  

Accordingly, this appeal is REMANDED for the following 
action:

Contact the appellant to determine if she 
wants a Travel Board hearing or 
Videoconference hearing, in connection 
with her pending claim for VA benefits.  
The desired hearing must be scheduled 
accordingly.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


